FINELITE, J.
The plaintiff has united two causes of action as one cause of action in his complaint—the first for a balance due for work, labor, and services; second, for a wrongful discharge. A motion is now made why the plaintiff should not be directed to separately state and number as to the facts constituting each cause of action.
As a first cause of action he should state the facts as to the amount due him at the time he left the defendant’s employ; in the second cause of action, the facts which caused the alleged wrongful discharge. See Perry v. Dickerson, 85 N. Y. 345, 39 Am. Rep. 663; section 483, *570Code Civ. Proc.; Christopher & Tenth St. R. R. v. Twenty-Third St. Ry., 78 Hun, 462, 29 N. Y. Supp. 233; Richards v. Kingsley, 14 N. Y. St. Rep. 701. As this is the proper practice by motion to move that the complaint should be separately stated and numbered as to the causes of action (Schroeder v. Young, 49 App. Div. 640, 63 N. Y. Supp. 110; Com. Bank v. Pfeiffer, 108 N. Y. 242-246, 15 N. E. 311), motion will therefore be granted.
Settle order on one day’s notice.